Citation Nr: 0737918	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for status post right shoulder reconstructive surgery 
from December 1, 2003.

2.  Entitlement to service connection for a chronic low back 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Winston-
Salem, North Carolina, Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 20 percent evaluation for status 
post right shoulder reconstructive surgery from December 1, 
2003, and denied his claim of entitlement to service 
connection for a chronic low back disability.  During the 
course of the appeal, the veteran changed his address of 
residence from North Carolina to Alabama.  Accordingly, in 
August 2006 his claims file was transferred to the custody of 
the Montgomery, Alabama, VA Regional Office (RO), which is 
now the agency of original jurisdiction in the present 
appeal.

For the reasons that will be further discussed below, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Through oral hearing testimony presented before the Board in 
December 2006, and in written statements submitted in support 
of his appeal, the veteran contends that his service-
connected right shoulder disability, status post 
reconstructive surgery, has worsened since June 2004, which 
is the date of the most current VA medical examination of 
record.  In view of the veteran's contentions, and the fact 
that the examination report addresses clinical findings that 
are over three years old and are thus of limited evidentiary 
value towards assessing the current severity of his right 
shoulder disability, the Board will remand the case for a new 
medical examination to obtain a more current picture of the 
present level of impairment of his right shoulder.  [See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995): The veteran is entitled to a new VA 
examination where there is evidence (including his statements 
or testimony) that his disability has worsened since the time 
of his last examination.  See also Weggenmann v. Brown, 5 
Vet. App. 281 (1993): When a veteran claims that his 
disability is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
his current condition, VA's duty to assist includes providing 
a new medical examination.]

The veteran contends that he has a chronic low back 
disability that was incurred in service as a result of 
repetitive trauma from dozens of paratrooper jumps that he 
performed during the course of over three decades of active 
duty, and from injuries that were reportedly sustained in a 
crash of a military helicopter he was piloting in October 
1986.  In this regard, he has submitted copies of his 
paratrooper's jump log, showing that he participated in over 
100 jumps during the period from 1990 - 2003, and he has also 
submitted photographs of his helicopter crash and details 
regarding the incident that are sufficient to allow objective 
verification of the crash.  The rating decision on appeal 
that denied his claim predicated its adverse determination on 
the clinical findings of a June 2004 VA examination, which 
presented no diagnosis of a chronic low back disability.  The 
Board has carefully reviewed the June 2004 examination report 
and finds that it is inadequate for purposes of factually 
presenting the veteran's low back diagnosis because no X-rays 
were performed on his spine to determine whether or not he 
had a diagnosis of arthritis or degenerative joint disease at 
the time that would explain his subjective symptoms.  
Furthermore, in view of the fact that the veteran has only 
recently been separated from service in late November 2003, 
it is necessary to determine as a factual matter whether or 
not his current and ongoing complaints of low back symptoms 
represent a chronic orthopedic diagnosis that, by virtue of 
being proximate in time to his period of active duty, is 
related to military service.  If a clinical diagnosis of a 
chronic low back disability is found, a nexus opinion should 
be obtained that addresses the likelihood that this 
disability is linked to his period of active duty in the 
context of his history as a paratrooper and helicopter crash 
survivor.  See Charles v. Principi, 16 Vet. App. 370 (2002).


The veteran has indicated that the VA facility in Nashville, 
Tennessee is closest in proximity to his home.  If at all 
possible, examinations should be scheduled in Nashville.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The notice is to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination (at the Nashville VA 
facility, if possible) by the 
appropriate physician to determine the 
veteran's current low back diagnoses.  
If a diagnosis or diagnoses are 
obtained, the examiner(s) should present 
a nexus opinion addressing the 
likelihood that the veteran's low back 
disability was incurred in service in 
the context of his clinical history and 
military history (including his duties 
as a paratrooper and a helicopter 
pilot).  All indicated tests and studies 
are to be performed, including obtaining 
X-ray films of the veteran's spine.  
Prior to the examination, the claims 
folder must be made available to the 
examiner(s) for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner(s).  As part 
of the examination process, the examiner 
is requested to obtain a medical history 
from the veteran describing all 
occupation-related trauma incurred 
during service as a paratrooper and 
helicopter pilot.  Following the 
examination, if a diagnosis or diagnoses 
of a chronic low back disability are 
made, the examiner is requested to 
provide an opinion as the following 
questions:

(a.)  Is it as likely as not that 
the onset of the veteran's low 
back disability began during 
active duty?

(b.)  Is it as likely as not that 
the development of the low back 
disability diagnosed is consistent 
with the trauma associated with 
repeated paratrooper training 
jumps or involvement in a 
helicopter crash?

A complete and sustainable rationale is 
requested for the opinions rendered.  If 
the examiner is unable to present an 
opinion without resorting to speculation, 
he should so state in his report.

3.  The veteran's right shoulder 
disability should be examined by the 
appropriate medical specialist (at the 
Nashville VA facility, if possible).  
All indicated tests and studies are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner(s) for review of the 
case.  A notation to the effect that 
this record review took place should be 
included in the report of the 
examiner(s).  Following the examination, 
the examiner is requested to provide an 
opinion as the following questions:

(a.)  Is there limitation of 
motion of the veteran's right arm 
to only the shoulder level?

(b.)  Is there limitation of 
motion of the veteran's right arm 
to midway between his side and 
shoulder level?

(c.)  Is there limitation of 
motion of the veteran's right arm 
to 25 degrees from his side?

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to an initial evaluation 
greater than 20 percent for status post 
right shoulder reconstructive surgery 
from December 01, 2003, and entitlement 
to service connection for a chronic low 
back disability should be readjudicated.  
If the maximum benefit sought on appeal 
for either or both claims remains denied, 
the veteran should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

